IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT JACKSON              FILED
                        JULY 1999 SESSION
                                                   October 6, 1999

                                                 Cecil Crowson, Jr.
                                                Appellate Court Clerk
STATE OF TENNESSEE,        *     C.C.A. # 02C01-9902-CC-00057

           Appellee,       *     McNAIRY COUNTY

VS.                        *     Honorable Jon Kerry Blackwood, Judge

PATRICK FORD,              *     (Burglary--Theft of Property over $1000)

           Appellant.      *



FOR THE APPELLANT:               FOR THE APPELLEE:

WILLIAM KEN SEATON               PAUL G. SUMMERS
P.O. Box 366                     Attorney General & Reporter
Selmer, TN 38375
                                 J. ROSS DYER
                                 Assistant Attorney General
                                 425 Fifth Avenue North
                                 Nashville, TN 37243

                                 ELIZABETH T. RICE
                                 District Attorney General

                                 ED NEAL McDANIEL
                                 Assistant District Attorney General
                                 302 Market Street
                                 Somerville, TN 38068




OPINION FILED: _______________



AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                   OPINION

       The defendant, Patrick Ford, was convicted of burglary and theft of

property valued between $1000 and $10,000 following a jury trial in the McNairy

County Circuit Court. The trial court sentenced the defendant to the Department

of Correction for concurrent sentences of two years on the burglary and four

years on the theft, to be served consecutively to a prior unrelated sentence. The

defendant appeals, arguing that the evidence at trial was insufficient for a

reasonable trier of fact to have found the elements of the offenses beyond a

reasonable doubt. After review, we AFFIRM the judgment of the trial court.



                                 BACKGROUND

       In the light most favorable to the state, see State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978), the record shows that law enforcement officers parked a

surveillance van near the Townhouse Apartments in Selmer, Tennessee, on the

evening of October 7, 1997. The van was equipped with a camera mounted in a

glass dome, a VCR, radios, televisions, headphones, and other surveillance

equipment. Residents of the apartments testified that they observed the

defendant and an accomplice, Leonard Williams, looking at the van the following

morning. Williams apparently spotted the camera on the van. The defendant

went to the apartments, borrowed a baseball bat, and then returned to the van

and knocked off the camera. He then dismantled the camera, apparently taking

out the tape.



       The two left but returned a few minutes later with a third person, Fredrick

Robinson. The defendant knocked out the driver’s side window of the van with a

hammer, unlocked the door, and the three men entered the van. A short time

later, witnesses observed them exit the van with some Polaroid pictures and an




                                        -2-
intercom. Later that day, the defendant’s two accomplices were seen leaving the

van with a VCR and some tapes.



       At approximately five o’clock that evening, a law enforcement officer

noticed that the window of the van was broken and that the tires had been cut.

Upon further investigation, he found that the VCR, several tapes, the intercom, a

set of headphones, and the camera were missing and that other parts of the van

had been vandalized. The total replacement cost of the missing and damaged

items exceeded $11,500. The replacement costs of the camera, lens, and lens

extender were $900, $850, and $195 respectively. The intercom was valued at

$75.



                                    ANALYSIS

       The defendant contends that the evidence was insufficient to support

either of his convictions. When an appellant challenges the sufficiency of the

evidence, this Court must determine whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 319 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.

1985); Tenn. R. App. P. 13(e). The state is entitled to the strongest legitimate

view of the evidence and all reasonable inferences that may be drawn therefrom.

See Cabbage, 571 S.W.2d at 835 (Tenn. 1978).



       The credibility of witnesses, the weight of their testimony, and the

reconciliation of conflicts in the evidence are matters entrusted exclusively to the

trier of fact. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v.

Gentry, 881 S.W.2d 1, 3 (Tenn. Crim. App. 1993). A jury verdict for the state

accredits the testimony of the state’s witnesses and resolves all conflicts in favor

of the state. See State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).

                                         -3-
Moreover, a guilty verdict removes the presumption of innocence enjoyed by

defendants at trial and replaces it with a presumption of guilt. See State v.

Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Thus, an appellant challenging the

sufficiency of the evidence carries the burden of illustrating to this Court why the

evidence is insufficient to support the verdict. See State v. Freeman, 943
S.W.2d 25, 29 (Tenn. Crim. App. 1996).



       The defendant has not carried this burden. Regarding his burglary

conviction, the defendant concedes that the testimony was sufficient to establish

the elements of this offense. He argues only that the state’s witness who

testified that she saw the defendant enter the vehicle was not credible. The

challenged evidence was competent to go to the jury, and the credibility of

witnesses is an issue for the trier of fact. This argument is without merit.



       As to the defendant’s theft conviction, the Code provides that “[a] person

commits theft of property if, with intent to deprive the owner of property, the

person knowingly obtains or exercises control over the property without the

owner’s effective consent.” Tenn. Code Ann. § 39-14-103. Theft of property is a

Class D felony if the property is valued between $1000 and $10,000. See Tenn.

Code Ann. § 39-14-105. The defendant cites Tennessee common law

preceding these code sections for the proposition that theft requires a “taking

and carrying away,” and he emphasizes that the intercom was the only item that

he was seen “taking and carrying away.” As noted above, however, the statutory

offense does not require this element. Rather, it is sufficient that the offender

“knowingly obtain[s] or exercise[s] control over the property.”



       In addition to evidence indicating that the defendant broke into and

vandalized the van, the state presented specific proof that the defendant

exercised control over both the camera and intercom. These items were worth,

                                         -4-
collectively, in excess of $1000. The state’s proof that the defendant destroyed

the camera and carried away the intercom sufficiently indicated his intent to

deprive the owner of the property. Finally, the state presented testimony that

neither the defendant nor his accomplices had permission to enter the vehicle or

to exercise control over any of the equipment. Therefore, we find the evidence

sufficient as to each element of theft.



                                  CONCLUSION

       The judgment of the trial court is AFFIRMED.




                                           _____________________________
                                           JOHN EVERETT WILLIAMS, Judge



CONCUR:




______________________________
JOSEPH M. TIPTON, Judge




_______________________________
JAMES CURWOOD WITT, JR., Judge




                                          -5-